COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jay Scott Garrison, Jr. v. The State of Texas

Appellate case numbers: 01-12-01144-CR, 01-12-01145-CR, and 01-12-01146-CR

Trial court case number: 1278458, 1278460, and 1302172

Trial court:              178th District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Counsel has not, however, filed a motion to withdraw from representation.
       If appointed counsel believes that an appeal is frivolous, counsel must request permission
to withdraw. See id. An Anders brief must accompany a motion to withdraw; neither the brief nor
the motion may be filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex.
Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel, Terrence A. Gaiser, to file with the
Clerk of this Court within 10 days of the date of this order a motion to withdraw that complies
with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9; Schulman, 252
S.W.3d at 410, 412.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually     Acting for the Court


Date: August 19, 2013